Citation Nr: 1809782	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-27 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that proceeding is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional VA medical records have been associated with the claims file since the October 2014 supplemental statement of the case.  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his prostate cancer is due to exposure to environmental hazards while stationed at McClellan Air Force Base.  In this regard, during the September 2016 hearing, the Veteran testified that numerous hazardous materials were stored and disposed at McClellan Air Force Base, including industrial solvents, caustic cleaners, lead paint, metal plating waste, radioactive waste, fuel, oil, lubricants, heavy metals, and multiple volatile organic compounds.  The Veteran has also alleged that he was exposed to radiation from radar equipment, asbestos, and contaminated groundwater.  

In support of his claim, the Veteran submitted articles that noted McClellan Air Force Base was designated as a Superfund site after the Environmental Protection Agency (EPA) identified 326 waste areas on the base.  The articles also indicated that the contaminants included organic compounds, such as trichloroethylene (TCE), methylene chloride, and 1-1 dichloroethylene.

The Veteran's service personnel records indicate that he was stationed at McClellan Air Force Base.  The record reflects that the AOJ requested that the Veteran submit additional information regarding his claimed exposure to radar equipment and radiation.  However, there is no indication that any development has been conducted to verify his other claimed exposures.  Therefore, on remand, the AOJ should conduct all necessary development to verify the Veteran's potential exposure to environmental hazards at McClellan Air Force Base.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his prostate cancer.  

The Board notes that prostate cancer is not an enumerated disease potentially entitled to presumptive service connection under 38 C.F.R. § 3.309(d)(2).  Accordingly, the presumptive provisions of 38 C.F.R. § 3.309(d) are not for application in this case.  Nevertheless, the Veteran may be entitled to special development procedures pursuant to 38 C.F.R. § 3.311.  

Pursuant to 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifested to a compensable degree within any other applicable presumptive period, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation doses.  38 C.F.R. § 3.311(a)(1).  

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained; service medical records; and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

In this case, the Veteran has been diagnosed with prostate cancer which is a radiogenic disease as defined under 38 C.F.R. § 3.311(b)(2).  Moreover, the Veteran has contended that the disease is the result of exposure to radioactive waste during service.  See September 2016 Board hearing transcript, at 3.

The record reflects that the AOJ requested the Veteran's service personnel records to attempt to confirm his exposure to radiation.  The AOJ also requested the Veteran's DD Form 1141 Record of Occupational Exposure to Ionizing Radiation, but received a negative response in November 2012.  However, there is no indication that any further efforts were made to attempt to verify the Veteran's alleged radiation exposure.  Therefore, a remand is necessary for additional development, to include obtaining any records pertaining to whether the Veteran had radiation exposure in service as outlined by 38 C.F.R. § 3.311(a)(2)(iii).  Thereafter, the AOJ should develop the claim in accordance with 38 C.F.R. § 3.311.

The record also shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  Although the record contains some medical records pertaining to the Veteran's SSA benefits, the complete records do not appear to be associated with the claims file.  It is unclear whether these records may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for prostate cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  The AOJ should ensure that the Veteran's complete service personnel records have been associated with the claims file.  

It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.

4.  The AOJ should attempt to verify the Veteran's alleged exposure to lead, asbestos, contaminated ground water, and other environmental hazards while stationed at McClellan Air Force Base.

The AOJ should document all efforts undertaken and the responses received.

5.  The AOJ should conduct all necessary development to request any available records concerning the Veteran's exposure to radiation and develop the claim in accordance with 38 C.F.R. § 3.311.  

The AOJ should document all efforts undertaken and the responses received.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any prostate cancer that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any prostate cancer was causally or etiologically related to the Veteran's military service, to include any exposure to environmental hazards and/or chemicals therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



